Citation Nr: 0423138	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  95-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1984.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 1995 rating decision in which the RO 
determined that new and material evidence had not been 
received to reopen a claim of service connection for a 
nervous condition.  

In October 1998, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim and 
then remanded the matter to the RO for additional evidentiary 
development.  

Then, in May 2004 following return of the case by the RO, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA) regarding the likely etiology of the 
claimed psychiatric disorders.  



FINDING OF FACT

The veteran is currently shown to have a depressive disorder, 
not otherwise specified, that as likely as not had its onset 
while he was on active duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by depressive disorder, not otherwise 
specified is due to disease that was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim of service 
connection has been obtained and associated with the claims 
folder.  

The Board noted in this regard that the medical opinions and 
clinical records on file are sufficient to resolve the matter 
fully in the veteran's favor.  


Factual Background

A report of medical examination completed prior to enlistment 
in January 1975 shows that his psychiatric condition was 
found to be normal.  At that time, the veteran reported no 
history of depression or excessive worry or history of 
nervous trouble of any sort.  

In August 1982, the veteran was admitted to the Alcohol 
Rehabilitation Service (ARS) of the Naval Regional Medical 
Center.  It was noted that he had a history of blackouts, 
out-of-control drinking, family problems and poor job 
performance.  It was also noted that the veteran had started 
drinking at age six and had started drinking heavily at age 
seventeen.  In September 1982, the veteran was determined to 
be fit to return to full duty.  

In April 1983, the veteran was referred to ARS after a 
drinking episode.  It was noted that he had been experiencing 
marital difficulties and relapsed in his drinking.  In 
January 1984, the veteran returned to ARS after experiencing 
several lapses in sobriety.  

In October 1984, the veteran was recommended for a 
neuropsychiatric evaluation.  It was noted that he had 
experienced multiple military and personal problems over the 
past two years and that his wife had left him one year prior 
thereto.  It was further noted that he was either drinking or 
working all of the time and was awaiting some type of 
discharge.  The examiner noted an impression of situational 
reaction, depression.  

In January 1987, the veteran underwent a VA medical 
examination.  The examiner noted that the veteran's main 
problem was alcoholism.  The examiner noted an assessment of 
residuals of a history of alcoholism.  

In August 1994, the veteran was hospitalized at a VA Medical 
Center (MC).  During this admission, he was referred for a VA 
psychological evaluation.  It was noted that the veteran was 
homeless, but still employed.  The psychologist indicated 
that the veteran was abusing cocaine, heroine, and beer, and 
that he had started daily drinking at age 13.  The 
psychologist explained that his drinking models were his 
parents and that he grew up in a home environment that was 
abusive and chaotic.  

The veteran reported that he had spent eight years in the 
military "to straighten out" and went on to college from 
1985 to 1991, where he attained a BA and MA in Public 
Administration.  The psychologist determined that the 
veteran's score on testing was consistent with a severe level 
of depression.  In the Discharge Summary dated in August 
1994, the veteran was given diagnoses of cocaine and alcohol 
dependence; dysthymia; and PTSD, childhood.  

Subsequent VA treatment records show that the veteran 
continued to receive treatment for alcoholism, substance 
abuse and emotional problems throughout the 1990's.  During 
this period, the veteran was given various diagnoses, 
including mood disorder, major depression, dysthymia, and 
personality disorder. 

In June 2000, the RO arranged for the veteran to undergo a VA 
psychological examination.  The psychologist explained that 
the veteran's history revealed the long-stranding nature of 
his depression and other problems.  She noted that the 
veteran was abused physically, sexually and emotionally 
during his childhood and reported having received treatment 
during his junior high school years from a school 
psychologist.  She further noted that the veteran had 
described having had chronic problems with authority since 
childhood and serious offenses for which he claimed no 
responsibility.  

The psychologist concluded that he experienced depression, 
and characterological problems, beginning with childhood, 
which continued, despite his best efforts at treatment.  She 
found that his problems in the military were merely an 
extension of his preexisting condition and his inability to 
fully adjust to any normal expectations.  

The psychologist noted Axis 1 diagnoses of depressive 
disorder not otherwise specified; polysubstance abuse, in 
reported remission; and alcoholism, in partial remission.  
She also noted an Axis 2 diagnosis of personality disorder, 
with antisocial and narcissistic features.  

In February 2002, the veteran was evaluated by the same VA 
psychologist who had examined him in June 2000.  She once 
again concluded that the veteran's failure to perform in the 
military was an extension of a preexisting condition.  She 
explained that his traumatic childhood would have caused 
difficulties for anyone and certainly continued to interfere 
with his ability to adjust to anything.  

The psychologist further explained that the veteran's 
resentment towards others and lack of trust in others also 
contributed to his longstanding characterological problems, 
which were in existence prior to his military experiences.  

In May 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the etiology 
of the veteran's claimed psychiatric disorder.  The Board 
specifically requested that a psychiatrist review the claims 
folder and comment on the correct diagnosis of any current 
psychiatric disabilities.  

The Board also requested that the psychiatrist comment on the 
date of onset of each psychiatric disorder identified and as 
to the relationship of that disorder to the veteran's 
military service.  

In a response letter dated later that month, a VA 
psychiatrist determined that the current correct diagnoses 
for the veteran were depressive disorder, not otherwise 
specified; alcohol dependence, in remission per available 
records; cocaine dependence, in remission per available 
records; and personality disorder, not otherwise specified, 
with antisocial and narcissistic features.  

The VA psychiatrist further concluded that the veteran's 
mental health problems and substance abuse history had 
consistently been recorded as having initially begun prior to 
military service.  It was noted that he started drinking at 
age 6, that started drinking heavily at age 17, and had a 
history of behavioral problems, including fights at school.  

It was further noted that he was the victim of sexual abuse 
as a child and grew up in a chaotic, abusive family 
environment with both parents having a history of substance 
abuse.  The psychiatrist also indicated that the veteran had 
self-reported a history of mental health treatment in junior 
high school.  

The VA psychiatrist determined that it was common for people 
with such histories to have chronic problems with mood, 
emotions, interactions with others and substance abuse.  

The psychiatrist concluded that, in his opinion, the 
veteran's history was "within the natural progression of his 
mental health problems."  



Analysis

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He contends that, although he 
experienced behavioral problems prior to service, the 
evidence does not establish that he had ever been diagnosed 
with an acquired psychiatric disorder prior to his 
enlistment.  

In support of his claim that a psychiatric disability was 
incurred in service, the veteran has pointed to the fact that 
he was able to successfully perform on active duty for eight 
years before being diagnosed with a psychiatric disorder for 
the first time.  

As will be discussed in greater detail, the medical evidence 
of record shows that the veteran has repeatedly been given 
diagnoses of a personality disorder and various acquired 
psychiatric disorders.  

To the extent that the veteran is seeking service connection 
for a personality disorder, the Board notes that congenital 
or developmental defects, including personality disorders, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2003).  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that an 
acquired psychiatric disorder was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A.  1113(b); 38 C.F.R. § 3.303(d).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

Initially, the Board will consider the presumption of 
soundness.  As noted, a psychiatric disability was not noted 
on examination at the time of the veteran's enlistment.  
Thus, in order to rebut the presumption of soundness, VA law 
and regulations require that there be clear and unmistakable 
evidence that a psychiatric disorder existed prior to 
service, and that such disorder was not aggravated by 
service.  See VAOPGCPREC 3-2003  

In this case, the Board believes that the evidence is not 
clear and unmistakable in establishing that an innocently 
acquired psychiatric disorder had existed prior to service.  
Although the veteran has reported a history of behavioral 
problems as a child, and that he received some sort of 
counseling while in junior high school, the Board notes that 
there is no contemporaneous medical evidence of record 
establishing that he was diagnosed with a disability prior to 
service.

Although both the VA psychologist and psychiatrist found that 
there was evidence of problems related to a personality 
disorder prior to enlistment, neither specifically concluded 
that there was evidence of an innocently acquired psychiatric 
disorder manifesting prior to the diagnoses of situational 
reaction and depression in October 1984.  

Moreover, the record shows that the veteran was on active 
duty for six years before the first evidence appears 
suggesting that he was experiencing alcoholism and 
disciplinary problems, and eight years before he was 
diagnosed with having depression.  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
held that a veteran's self-report that he had previously 
suffered from "depression or excessive worry;" in-service 
clinical records reflecting a pre-service diagnosis of a 
psychiatric disability, and an in-service medical board that 
found the veteran's psychiatric disability to have pre-
existed service were insufficient to rebut the "presumption 
of soundness" as was found in 38 U.S.C.A § 1111, because 
these records "were not supported by any contemporaneous 
clinical evidence or recorded history in the record."  
Because they were therefore "without a factual predicate in 
the record," they were found to be insufficient to rebut the 
presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence of 
record here to support the conclusion that the veteran had an 
innocently acquired psychiatric disorder which preexisted his 
entry into active duty.  

For this reason, the Board concludes that the evidence of 
record does not clearly and unmistakably establish that an 
acquired psychiatric disorder preexisted service; thus, the 
presumption of soundness upon entrance into service has not 
been rebutted.  

Having found that the evidence was not sufficient to 
establish that an innocently acquired psychiatric disorder 
preexisted service, the Board will now turn to the question 
of whether any was incurred in service or was otherwise 
etiologically related to service.  

In this regard, the Board notes that the first diagnosis in 
the October 1984 service medical records in of situational 
reaction, depression.  The post-service medical records are 
negative for a specific diagnosis of an acquired psychiatric 
disorder until August 1994, at which time he was hospitalized 
at a VAMC.  

The records from that hospitalization show that psychological 
testing was found to be consistent with a severe level of 
depression.  He was given diagnoses of dysthymia and of PTSD 
related to his childhood.  

Since that time, the veteran has continued to receive 
treatment for emotional problems and has been given numerous 
diagnoses, including mood disorder, major depression and 
dysthymia.  

The Board notes that the only two opinions rendered regarding 
the etiology of the veteran's disorder are those offered by 
the VA psychologist who examined the veteran in June 2000 and 
February 2002, and the VA psychiatrist who reviewed the 
claims folder in May 2004.  

As discussed in detail, each of these examiners suggested 
that the emotional problems experienced by the veteran during 
service and following service were a continuation of problems 
that existed prior to service.  However, for reasons 
discussed, the Board finds no basis in the record that he had 
chronic depression prior to service.  

In concluding that the veteran's emotional problems 
preexisted service, these examiners also suggested a link 
between the emotional problems experienced by the veteran 
while on active duty and those that he has experienced since 
his separation from service. 

The Board notes that standard for determining whether a 
disability was incurred in service is much less stringent 
than the one used for determining whether a disability 
preexisted service.  Specifically, when there is an 
approximate balance of positive and negative evidence 
regarding that issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  

Here, in view of the VA psychologist and VA psychiatrist's 
finding that the veteran's current emotional problems are a 
continuation of the problems he experienced in service, the 
Board concludes that the medical evidence of record is at 
least in relative equipoise in showing that the depressive 
disorders that was diagnosed by each examiner had its onset 
during service.  

Thus, by extending the benefit of the doubt to the veteran in 
this case, the Board concludes that service connection for a 
depressive disorder, not otherwise specified, is warranted.  



ORDER

Service connection for a depressive disorder, not otherwise 
specified, is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



